Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 13, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a senior certified nursing attendant for Montefiore Medical Center for more than seven years. In June 2007, claimant requested a month of family medical leave in order to travel overseas to care for her father after he underwent surgery. When the employer requested documentation, claimant submitted an undated letter from her father’s physician. Upon a review of claimant’s file, it was discovered that an identical letter, dated June 7, 2005, had been submitted by claimant in support of a similar leave request at that time. After she failed to provide independent documentation of her father’s current medical condition as requested, claimant’s employment was terminated. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits, finding that she was terminated for misconduct, and claimant now appeals.
We affirm. Inasmuch as the submission of falsified documents may constitute misconduct, the Board’s decision is supported by substantial evidence (see Matter of Novak [Commissioner of Labor], 52 AD3d 1144, 1145 [2008]; Matter of Phillips [Organon Pharms.—Commissioner of Labor], 10 AD3d 755, 756 [2004]). The fact that claimant denied altering the letter submitted in June 2007 by removing the date, and her explanation for submitting the 2005 letter in support of her 2007 leave request, *1415presented credibility issues for the Board to resolve (see Matter of Singleton [Commissioner of Labor], 60 AD3d 1230, 1231 [2009]; Matter of McFarlane [Commissioner of Labor], 51 AD3d 1317, 1318 [2008], tv denied 11 NY3d 710 [2008]).
Spain, J.P., Lahtinen, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.